Citation Nr: 1745858	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides at the VA RO in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has requested that his appeal regarding TDIU be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a May 2017 statement, the Veteran indicated through his representative that he wished to withdraw the issue of entitlement to TDIU.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2016).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to entitlement to TDIU is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


